Appeal from Circuit Court of Marshall.
Tried-before the Hon. J. A. Bilbro.
This action was brought on September 19th, 1891, by the appellees, as constituting the firm of Humes, Walker & Sheffey, against'the appellant, Hugh Carlisle ; to recover the sum of $1,500 alleged to be due on April 1, 1889, for special services and advice rendered by plain*673tiffs, as attorneys at law, to the defendant. The defendant pleaded the general issue, and upon this plea issue was joined.
After the trial of the cause was entered upon, the defendant moved to suppress the deposition of one of the plaintiff’s witnesses, which motion was overruled, and the defendant excepted. Held by the court that the witness having been examined before a commissioner and before the trial began, there was an opportunity to have the deposition re-taken, and that the motion to suppress the deposition being made too late, was properly overruled, on authority of M. & C. R. R. Co. v Maples, 63 Ala. 601; Moore v. Robinson, 62 Ala. 537; Whilden v. M. & P. Bank, 64 Ala. 1. Affirmed.
Opinion by Head J.